PARADIGM ASSET MANAGEMENT COMPANY, L.L.C. CODE OF ETHICS Dated as of October 5, 2004, as amended June 2, 2006, December 27, 2006, March 1, 2007, July 30, 2007, November 26, 2007, and July 1, 2008. I. STATEMENT OF STANDARDS This Code has been adopted by Paradigm in compliance with Rule 204A-1 under the Investment Advisers Act of 1940, as amended (“Advisers Act”) and Rule 17j-1 under the Investment Company Act of 1940, as amended (“1940 Act”).Capitalized terms are defined in Section II. All Supervised Persons are subject to and bound by the terms of this Code and should understand and adhere to the following general fiduciary principles. Each Supervised Person must: A. obey all laws and regulations applicable to Paradigm’s business including but not limited to, the Federal Securities Laws; B. at all times, place the interest of Investment Advisory Clients before his or her personal interest consistent with Paradigm’s fiduciary duty to Investment Advisory Clients; C. execute personal securities transactions in a manner consistent with this Code, so as to avoid any actual, potential or perceived conflict of interest, or any abuse of an individual’s position of trust and responsibility; D. not take any inappropriate advantage of his or her position with or on behalf of any Investment Advisory Client; and E. not receive or give gifts if intended to improperly influence, or would have the appearance of improperly influencing, any broker, dealer, adviser, financial institution, current or former Investment Advisory Client, supplier of goods or services to Paradigm or any Investment Advisory Client, or issuer of Securities. II. DEFINITIONS A. “Access Person” meansany director, officer, member or Supervised Person who, in connection with his or her regular duties, makes, participates in or obtains nonpublic information regarding the purchase or sale of Securities by an Investment Advisory Client or has access to any nonpublic recommendations with respect to such purchases or sales. Each member of the Investment Team is an Access Person. B. “Beneficial Ownership” is interpreted as it would be in determining whether a person is subject to the provisions of Section 16 of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and the rules and regulations thereunder.This definition is explained further in Exhibit B, but generally includes ownership by any person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise has or shares, a direct or indirect pecuniary or voting interest in a security. C. “CCO” means Paradigm’s Chief Compliance Officer or his designee, who is responsible for monitoring compliance with this Code and preclearing transactions in Restricted Securities.If the CCO or his designee is required to obtain approval from, or submit a report to, themselves hereunder, he or she shall seek such approval from, or submit such report to a person designated by the President of Paradigm or, if no such person is designated, the President of Paradigm. D. “Code” means this Code of Ethics and any amendment thereto. E. “Federal Securities Laws” means the Securities Act of 1933, the Exchange Act, the Sarbanes-Oxley Act of 2002, the 1940 Act, the Advisers Act, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the SEC under any of these statutes, the Bank Secrecy Act as it applies to mutual funds and advisers, and any rules adopted thereunder by the SEC or Department of Treasury. F. “Immediate Family Member” means the following persons (including adoptive relationships) who reside in the same household as the Access Person: Child Parent Spouse Father-in-law Daughter-in-law Stepchild Stepparent Sibling Sister-in-law Brother-in-law Grandchild Grandparent Mother-in-law Son-in-law G. “Investment Advisory Client” means any client of Paradigm and any other client or account which is advised or subadvised by Paradigm. H. “purchase” or “sale” of a Security includes, among other things, the purchase or writing of an option to purchase or sell a Security. I. “Reportable Security” means a Security, except that it includes: (i) shares issued by Reportable Funds; and (ii) shares issued by unit investment trusts that are invested exclusively in Reportable Funds. “Reportable Fund” means: (i) any fund for which Paradigm serves as an adviser or subadviser; or (ii) any fund whose adviser or principal underwriter controls, is controlled by, or is under common control with Paradigm.Generally, this means Funds listed in Exhibit A.“Control” has the same meaning as it does in Section 2(a)(9) of the 1940 Act. J. “Security” has the meaning as set forth in Section 2(a)(36) of the 1940 Act or Section 202(a)(18) of the Advisers Act (in effect, all securities), except that it does not include: (i) direct obligations of the U.S. Government, (ii) bankers' acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements, (iii) shares issued by money market funds, (iv) shares of mutual funds, and (v) shares issued by unit investment trusts that are invested exclusively in one or more mutual funds. 2 K. “Supervised Person” means any member, officer, director and Employee, as well as any other person who provides advice on behalf of Paradigm and is subject to Paradigm’s supervision and control.“Employee” means any person who is employed by Paradigm in exchange for predetermined and periodic financial compensation. III. RESTRICTIONS A. Private Placement, OTC Trading, IPOs and Limited Offerings – with regards to private placements, transactions in securities which are not listed on the New York Stock Exchange or American Stock Exchange, or traded in the National Association of Securities Dealers Automated Quotation System and Securities in initial public offerings or limited offerings (together, “Restricted Securities”): 1. Any Access Person contemplating acquiring Beneficial Ownership of a Restricted Security, must first obtain preclearance from the CCO (Exhibit C). (In determining preclearance, the CCO shall consider among other factors, whether the opportunity should be reserved for an Investment Advisory Client, and whether it is being offered because of the Access Person’s position with Paradigm). 2. If an Access Person acquires Beneficial Ownership of a Restricted Security: (a) the Access Person must disclose this personal investment to the CCO prior to each subsequent recommendation that an Investment Advisory Client purchase Securities of the same issuer; and (b) any subsequent recommendation by the Access Person to purchase Securities of the same issuer for an Investment Advisory Client shall be subject to an independent review by members of the Investment Committee with no personal interest in the issuer. B. Nonpublic Material Information No Access Person shall utilize nonpublic material information about any issuer of Securities in the course of rendering investment advice or making investment decisions on behalf of Paradigm or its Investment Advisory Clients.Nonpublic material information is material information not generally available to the public.No Supervised Person should solicit from any issuer of Securities any such nonpublic material information.Any Supervised Person inadvertently receiving nonpublic information regarding Securities held by an Investment Advisory Client should notify the CCO immediately. 3 C. Transactions with Investment Advisory Clients No Supervised Person shall knowingly sell to or purchase from any Investment Advisory Client any Security or other property of which he or she has, or by reason of such transaction acquires, Beneficial Ownership, except Securities of which such Investment Advisory Client is the issuer. D. Service on Boards No member of Paradigm’s Investment Committee shall serve on the board of any publicly traded company without prior authorization from the CCO based upon a determination that such board service would be consistent with the interests of Investment Advisory Clients. Any Investment Committee member so authorizedwill be isolated from other members of Paradigm’s Investment Team making investment decisions for Investment Advisory Clients with respect to securities of such publicly traded company through a “Chinese Wall” or other procedures. IV. COMPLIANCE PROCEDURES A. Preclearance 1. All preclearance requests pursuant to Section III.A. must be in writing on a standard Personal Trading Request and Authorization Form (Exhibit C). 2. Paradigm may maintain “restricted lists” or other documents or devices as necessary and appropriate to facilitate the restrictions in Section III.B. B. Reporting Requirements 1. Initial Holdings Reports (Exhibit D) An Initial Holdings Report must be filed no later than 10 days after a person becomes an Access Person, with information current within 45 days prior to the date such person became an Access Person.The Report must list all securities and brokerage Accounts held by the Access Person. In lieu of manually completing the Initial Holdings Report, an Access Person may submit a duplicate account statement that contains all of the information required in the Report. 2. Quarterly Transaction Reports (Exhibit E) Quarterly Transaction Reports must be filed by each Access Person no later than 30 days after the end of each calendar quarter. Each report must include information concerning each transaction during the quarter in a Reportable Security in which the Access Person had any Beneficial Ownership. Access Persons who do not have brokerage Accounts and have no quarterly investment transactions must still submit a Quarterly Transaction Report to confirm that no personal Securities transactions have occurred and that no personal Accounts have been opened during the quarter. 4 Access Persons who have brokerage Accounts in which he or she holds Beneficial Ownership must arrange for their brokerage firm(s) to send automatic duplicate copies of each trade confirmation and periodic account statement to: Gregory Pai, Chief Compliance Officer Paradigm Asset Management, L.L.C. 445Hamilton Avenue, 12th Floor, Room 1203 White Plains, New York 10601 Any Access Person who is unable to arrange for automatic duplicate trade confirmations and account statements must immediately notify the CCO. Quarterly Transaction Reports for any quarter in which an Access Person conducted a personal Securities transaction should include copies of the duplicate account statements and/or trade confirmations received by the CCO. 3. Exceptions to Reporting Requirements An Access Person need not submit: a. Any report with respect to Reportable Securities held in accounts over which the Access Person had no direct or indirect influence or control and b. Any report with respect to transactions effected pursuant to an automatic investment plan. C. Annual Code Certification Each Supervised Person is required to read and retain this Code and to complete the Annual Code of Ethics Certification (Exhibit F) upon commencement of employment or other services, and annually thereafter not later than February 15.Each Supervised Person must acknowledge that he or she has: 1. Received, read, understands and agrees to abide by this Code; 2. Complied with all requirements of this Code; and 3. Reported all accounts, holdings and transactions as required by this Code. D. Review of Reports and Certifications The CCO or his designee will review each report and certification to determine if any Supervised Person has failed to comply with any provision of this Code.The CCO or his designee will maintain a written description of any such failure and a description of any remedial steps taken. 5 V. REPORTING TO FUND BOARDS On an annual basis, the CCO shall prepare a written report to, or respond to a written inquiry from, the Board of each Fund listed in Exhibit A that: (i) describes any issues that have arisen under this Code since the last report to the Board, including, but not limited to, information about material violations of this Code and sanctions imposed in response to such material violations; and (ii) certifies that Paradigm has adopted procedures reasonably necessary to prevent its Access Persons from violating this Code. VI. REPORTING OF VIOLATIONS Each Supervised Person has an affirmative obligation to promptly report violations of this Code to the CCO.Failure to do so is itself a violation of this Code.In the event that a matter implicates the CCO, notice must be provided to the President of Paradigm. Paradigm will not tolerate any retaliation against anyone who in good faith reports a violation of this Code.The CCO will not reveal the identity of anyone who reports a violation and who asks that their identity remain confidential, and will not tolerate any effort to ascertain the identity of any person who reports a violation anonymously, unless such information is required to be disclosed by law or applicable legal process or by applicable securities or commodities exchange, self-regulatory organization or other rules or regulations or disclosure of such information, or ascertaining such identity, supported by a clear and compelling interest of clients that is sufficient in the particular case to overcome an expectation of anonymity. VII. SANCTIONS A. Sanctions The CCO, at his discretion, may impose sanctions against any Supervised Person who is determined to have violated any provision of this Code including Access Persons who do not file required reports in a timely fashion. B. Forms of Sanction Sanctions may include, but are not limited to: censure, fine, suspension without pay, demotion, termination, disgorgement of profits realized on transactions in violation of this Code or any other remedy deemed appropriate by the CCO or the President of Paradigm. C. Procedure If the CCO identifies a violation of this Code, he shall report it and the suggested corrective action and sanction to the President of Paradigm, who may at the request of the individual involved review the matter, and shall impose such sanction as he deems appropriate. 6 X.MISCELLANEOUS PROVISIONS A.Access Persons The CCO will identify all Access Persons in the List of Access Persons (Exhibit G) and inform each of their reporting obligations pursuant to this Code.Any failure by the CCO to identify an Access Person or notify any person of his or her duties under this Code shall not relieve such person of any obligations hereunder. B.Records Paradigm shall maintain records as required by Rule 204-2 under the Advisors Act and Rule 17j-1 under the 1940 Act. C.
